Citation Nr: 0619948	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-23 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim for legal entitlement to Department of 
Veterans Affairs (DVA) service-connected disability benefits.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The appellant contends that he had active service in the U.S. 
Armed Forces in the Fair East (USAFFE).

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2001 letter-denial of the benefit 
sought, rendered by the DVA Regional Office (RO) in Manilla, 
Philippines.

The issue of legal entitlement to DVA service-connected 
disability benefits addressed in the REMAND portion of the 
decision below is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1997 letter-decision, the RO declined to 
reopen the previously denied claim for legal entitlement to 
DVA service-connected disability benefits.  The RO notified 
the appellant of this decision and of his procedural and 
appellate rights in a letter dated in April 1997; however, 
the appellant did not appeal this decision.

2.  The additional evidence received since the April 1997 
letter-decision bears directly and substantially upon the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1997 letter-denial declining to reopen the 
previously denied claim for legal entitlement to DVA service-
connected disability benefits is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2005).

2.  Evidence received to reopen the claim of legal 
entitlement to DVA service-connected disability benefits is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5100 et. seq., 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 1998, the appellant's submitted a letter 
requesting assistance in proving his claim for legal 
entitlement to DVA service-connected disability benefits.  
The RO denied the claim with a letter denial dated in 
December 1998.  However, this letter did not give notice of 
the appellants appeal rights and therefore finality cannot 
have been considered to have attached.  In July 1999, the 
appellant again contacted the RO, submitting additional 
information concerning his military status during World War 
II.  In pertinent part, the appellant indicated that there 
was confusion as to his family name on release papers from 
the Camp O'Donnell Concentration Camp in September 1942, and 
he provided a different name.  The RO issued another letter-
denial in September 2001.  The appellant submitted a notice 
of disagreement in January 2002 and the RO, accordingly, 
issued a statement of the case in May 2002.  The appellant 
responded with a letter insisting that he should not have to 
file a formal appeal, that the merits of his claim could be 
established by evidence already submitted.  The RO accepted 
this document as a withdrawal of the appellant's appeal.  The 
Board finds this to be in error, as the balance of the letter 
clearly indicates that the appellant's wished to pursue his 
claim, not withdraw it.  Accordingly, the Board finds that 
the last final denial was the letter denial dated in April 
1997, and the appellant claim as filed in November 1998.

In the April 1997 letter decision, the RO declined to reopen 
the previously denied claim for legal entitlement to DVA 
service-connected disability benefits based on a finding that 
the U.S. Department of the Army, or service department, did 
not certify that the appellant had valid service in the Armed 
Forces of the U.S.  In so holding, the RO noted that the 
joint affidavit of the appellant's witnesses did not reach to 
the level of new and material evidence necessary to reopen 
the previously denied claim, as such documentation was not 
from the service department and hence was insufficient to 
overturn a finding by the service department, which is 
binding on VA.

It is noted that this case was previously before the Board in 
August 1991, at which time the claim was denied on the 
grounds that the U.S. Department of the Army had certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Services.  The 
Board noted then that it was bound by the finding of the 
service department and, accordingly, the appellant did not 
qualify as a veteran for the purposes of DVA benefits.

Prior unappealed rating decisions are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As the veteran filed his 
claim prior to August 2001, this regulation applies.

Since the April 1997 letter-denial, the appellant has 
submitted numerous documents, including records from the 
General Headquarters of the Armed Forces of the Philippines 
Office of the Adjutant General, including certificate of 
service showing service in the USAFFE/Recognized Guerrillas 
form September 1941 to August 1945 in "A" Engineering 
Company, 41st Division (F-23) dated in May 1997 and showing a 
notation of retirement after 29 years in the Armed Forces of 
the Philippines and receipt of retired pay.  In addition, he 
has submitted copies of programs for the anniversaries of the 
41st Division, Philippine Army-USAFFE, dated in August 1991 
and 1992 and showing the claimant as a member on the roster 
of the 41st Engineering Battalion, and a photocopy of a 
membership card showing membership in the American Legion.  
This evidence was not of record at the time of the April 1997 
letter-decision.

These records are new and material to the claim.  Membership 
in the American Legion and being listed in the rosters of the 
41st Engineering Battalion can be interpreted as inferring 
U.S. military service.  Moreover, he has indicated that there 
may be problems with documentation concerning the use of a 
family name.  While this confusion as to the use of a 
different family name was known at the time of the previously 
denied, April 1997 letter-decision, verification of the 
appellant's service with the service department and National 
Personnel Records Center (NPRC) was not requested under the 
name identified by the appellant either in March 1989 or 
subsequently.  Hence, this evidence is significant enough 
that it must be considered in order to fairly decide the 
merits of the claim.  

The Board considered the appellant's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome to 
reopen the claim, no conceivable prejudice to the appellant 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  

However, the matter of the appellant's participation in the 
U.S. military must be referred to the service department for 
verification.  The Board finds that remand is required to 
provide appropriate duty to assist, particularly in the light 
of possible name and/or record discrepancies, and heightened 
duty to assist in the case of individuals whose records may 
have been destroyed by the 1973 fire at the NPRC in St. 
Louis, Missouri.  Thus, the issue of legal entitlement to DVA 
service-connected disability benefits is remanded to the AOJ 
for additional development.




ORDER

New and material evidence having been received, the 
appellant's claim for legal entitlement to DVA service-
connected disability benefits is reopened.  To that extent 
only, the claim is granted.

REMAND

In the present case, the appellant contends that he had 
active service in the USAFFE which qualifies him for DVA 
disability benefits.  He has provided documents showing that 
he was called to active duty in September 1941 and inducted 
into the USAFFE.  These records show that he served with 
"A" Engineering Company of the 41st Division in Bataan.  The 
records show he served until March 1946.  The appellant has 
further provided rosters from the 41st Division, Philippine 
Army, USAFFE dated in August 1991 and 1992.  It is noted that 
his name appears among the enlisted personnel on the roster 
of the 41st Engineer Battalion.  Furthermore, the appellant 
has alleged that there was confusion as to his family name 
when he was separated from the Camp O'Donnell Concentration 
Camp in September 1942.

Moreover, in this case, the Board finds that the RO has not 
provided clear notice under VCAA of the evidence required, 
the evidence the VA will attempt to obtain, or the evidence 
the appellant must submit in order to prevail in his claim..  
Accordingly, the Board is unable to find that the notice 
requirements in this case have been met.

Accordingly, the Board finds that remand in this case for 
further attempts to certify the appellant's service with the 
service department, in light of the additional documentation, 
is necessary.  See 38 C.F.R. § 3.159.  

Accordingly, this case is REMANDED for the following 
development:

1.  Inform the appellant about (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claim, i.e., acceptable evidence of 
qualifying military service, as well as 
what evidence is considered inadequate 
for purposes of showing qualifying 
service; (2) the information and evidence 
that VA will seek to obtain on his 
behalf; (3) the information or evidence 
that he is expected to provide; (4) 
request or tell him to provide any 
evidence in his possession that pertains 
to the claim; and (5) provide notice of 
the information and evidence necessary to 
establish an effective date and 
disability rating if his claim is 
allowed.  A copy of this notification 
must be associated with the claims 
folder.

2.  Obtain from the Adjutant General, 
Chief, Noncurrent Records Section, GHQ 
AFP Camp Aguinaldo a certified copy of 
Form 23 Processing Affidavit on the 
appellant's behalf.  Request that NPRC 
and the Department of the Army attempt to 
verify the appellant's service with the 
U.S. Armed Forces.  Include in the 
request the appellant's statement of 
service and copies of all relevant 
information concerning the appellant and 
his service that have been obtain or 
submitted.  

Ensure that a search is conducted under 
all the appellant's names, family names, 
and identification numbers.  If 
necessary, request clarification as to 
the names and identification numbers used 
from the appellant.

If necessary, use any and all methods of 
reconstruction of service records used in 
fire-related cases.

If necessary, request that the appellant 
or his representative, if any, provide 
further information.  Consider special 
follow-up by the VA military records 
specialist and/or referral of the case 
for a formal finding on the 
unavailability of the service medical 
records.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1 Part III, chapter 
4, paras. 4.28 and 4.29.

Complete any and all follow-up actions 
referred by NPRC, service departments, 
and state Adjutant General's Office.  
Negative responses must be recorded.  In 
addition, request that NPRC furnish 
precise information as to which records 
were affected by the 1973 fire (if 
possible), and if the appellant's records 
were among those destroyed.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
claim on appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the appellant, furnish him an SSOC and 
afford a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


